Citation Nr: 1134762	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-24 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a left elbow sprain.

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for an earache and vertigo have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2010 statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



The issues of entitlement to increased disability ratings for service-connected PTSD and residuals of a left elbow sprain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On April 7, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for an increased rating for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through a statement dated in April 2011, has withdrawn the claim for an increased rating for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration with 

regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran's remaining claims are those of entitlement to increased disability ratings for service-connected PTSD and residuals of a left elbow sprain, and entitlement to a TDIU.  Unfortunately, the Board finds that these issues must be remanded for additional development as described below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

With respect to the Veteran's increased rating claims, the Board observes that the Veteran was last afforded a VA examination for his service-connected PTSD in October 2008 and for his service-connected left elbow disability in December 2008.  Nearly three years have passed since he was examined for these disabilities.  Additionally, the Veteran testified at his April 2011 hearing that symptoms associated with his PTSD had increased in severity since his last VA examination.  Moreover, while he further testified that he was not sure that the symptoms associated with his service-connected left elbow disability had increased in severity, he indicated that he had a limited range of motion and severe pain in completing daily activities, symptoms not identified in his previous VA examination.  

While the duty to assist does not require that a claim be remanded for VA examination solely because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an 


increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Consequently, the Board believes that current evaluations of the Veteran's service-connected PTSD and left elbow disability are required in order to appropriately adjudicate the merits of his claims.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

With respect to the Veteran's claim for a TDIU, because adjudication of the increased rating issues on appeal impact the adjudication of his TDIU claim, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's claim for entitlement to a TDIU must be remanded to be readjudicated along with the Veteran's increased rating claims.

Finally, on remand, any recent VA treatment records should also be obtained pertaining to treatment for the Veteran's claims on appeal.  In this regard, the Board observes that the Veteran has received regular VA mental health treatment, and he testified that he has received fairly regular treatment for his service-connected left elbow disability, however records of his VA care, dated prior to June 2008 and after August 2008, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:



1.  Obtain a complete copy of the Veteran's treatment records pertaining to his service-connected disabilities from the Boston VA Healthcare System, dated from 2006 to present.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e., PTSD, residuals of a left elbow sprain, tinnitus, and any other disability that has been adjudicated as service connected) render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left elbow disability.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all manifestations attributable to the Veteran's service-connected left elbow disability.

The examiner should report the range of motion measurements for the left elbow in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left elbow is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return these issues to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


